           Case 4:20-cv-00059-BMM Document 40 Filed 10/06/20 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                          GREAT FALLS DIVISION

 BOLD ALLIANCE, et al.,

 Plaintiffs,                                       CV 20-59-GF-BMM

 v.
                                                         ORDER
 U.S. DEPARTMENT OF THE
 INTERIOR, et al.,

 Defendants.

      Plaintiffs have moved for an order allowing Douglas P. Hayes, Esq., to

appear pro hac vice in this case with Timothy M. Bechtold, Esq. designated as

local counsel Mr. Hayes’ application appears to be in compliance with L.R.

83.1(d).

      ORDERED:

      Plaintiffs’ motion to allow Mr. Hayes to appear on their behalf (Doc. 39) is

GRANTED, subject to the following conditions:

      1.       Local counsel shall exercise the responsibilities required by

L.R. 83.1(d)(5) and must be designated as lead counsel or as co-lead counsel with

Mr. Hayes;
        Case 4:20-cv-00059-BMM Document 40 Filed 10/06/20 Page 2 of 2



      2.     Mr. Hayes must do his own work. He must do his own writing, sign

his own pleadings, motions, briefs and other documents served or filed by him,

and, if designated co-lead counsel, must appear and participate personally in all

proceedings before the Court;

      3.     Local counsel shall also sign all such pleadings, motions and briefs

and other documents served or filed; and

      4.     Admission is personal to Mr. Hayes.

      IT IS FURTHER ORDERED that:

      Mr. Hayes shall file, within fifteen (15) days from the date of this Order, an

acknowledgment ad acceptance of her admission under the terms set forth above.

      DATED this 6th day of October, 2020.




                                         -2-
